Citation Nr: 1014043	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of 
the removal of malignant melanoma from the left arm, and a 
lentiginous compound nevus from the chest, claimed as skin 
cancer, as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for restless leg 
syndrome, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to a higher initial rating than 20 percent 
for diabetes mellitus, including whether separate compensable 
ratings are warranted for diabetic complications.

6.  Entitlement to a higher initial disability rating for 
peripheral neuropathy of the right lower extremity than 0 
percent for the period from June 18, 2005, and higher than 10 
percent from May 2, 2008. 

7.  Entitlement to a higher initial disability rating for 
peripheral neuropathy of the left lower extremity than 0 
percent for the period from June 18, 2005, and higher than 10 
percent from May 2, 2008. 


REPRESENTATION

Appellant represented by:	Dennis Pash, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 20 percent initial 
disability rating for diabetes mellitus, and denied service 
connection for skin cancer (as due to exposure to herbicide 
agents), sleep apnea, hypertension, and restless leg 
syndrome, each to include as secondary to service-connected 
diabetes mellitus.  

The Veteran testified before the Board in a November 2005 
hearing that was held at the RO.  In February 2007, the Board 
remanded the claims for additional development.  The Judge 
before whom the appellant testified in November 2005 is no 
longer employed by the Board.  In January 2009, the appellant 
was informed of such and was offered an opportunity to have 
another Board hearing.  In a response received later that 
month, the appellant requested an another Board hearing.  He 
and his spouse testified before the Board in January 2010 at 
a personal hearing that was held in Nashville, Tennessee.  A 
transcript of that hearing has been made a part of the 
record.

During the pendency of the appeal for an increased disability 
rating for service-connected diabetes mellitus, in a July 
2008 rating decision, the RO granted separate disability 
ratings for the diabetic complications of peripheral 
neuropathy of the right and left lower extremities.  Because 
this grant of separate ratings for peripheral neuropathy and 
assignment of initial ratings grew out of the issue of 
increased rating for diabetes, an issue already on appeal, 
the Board finds that the question of appropriate initial 
ratings for the diabetic complications of peripheral 
neuropathy are also in appellate status.  Notwithstanding 
that these issues have not previously been separately listed 
in the Board remand or specifically identified as separate 
issues at the January 2010 Board hearing, the substance of 
these issues has been addressed as part of the issue of 
increased rating for diabetes mellitus.  In light of the 
Board's favorable grant of benefits regarding the ratings 
assigned for peripheral neuropathy of the lower extremities, 
it is necessary to set out these issues separately on the 
title page.

In this case the Veteran has alleged that his service-
connected disabilities prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
This claim, however, has already been referred to the RO.  
Accordingly, an additional remand is not necessary.




FINDINGS OF FACT

1.  The Veteran's malignant melanoma of the left arm and a 
lentiginous compound nevus on the chest first manifested many 
years after service and are unrelated to any incident of 
service, including exposure to herbicide agents.  

2.  The Veteran's hypertension is aggravated by his service-
connected diabetes mellitus.

3.  The Veteran's obstructive sleep apnea is aggravated by 
his service-connected diabetes mellitus.

4.  All the Veteran's symptoms claimed and diagnosed as 
restless leg syndrome have been rated as a symptom of his 
service-connected mild diabetic peripheral neuropathy of the 
lower extremities. 

5.  Throughout the pendency of the initial rating appeal, the 
Veteran's diabetes mellitus has been manifested by the need 
for daily oral hypoglycemic agents and dietary restrictions, 
but his physical activity has not required regulation.  

6.  Throughout the pendency of the appeal, the Veteran's 
nonproliferative diabetic retinopathy of the left eye and 
bilateral cataracts have not been manifested by impairment of 
visual acuity or field loss; and he has not been diagnosed 
with diabetic retinopathy of the right eye.

7.  Throughout the pendency of the appeal, the Veteran's 
erectile dysfunction has been manifested by occasional 
impotence and decreased sexual desire.  His erectile 
dysfunction is not manifested by total impotence or by penile 
deformity.  

8.  For the initial rating appeal period from June 18, 2005, 
the Veteran's service-connected diabetic peripheral 
neuropathy of the right lower extremity has been manifested 
by restless leg syndrome, a burning sensation in the foot, 
decreased pinprick sensation and decreased vibration sense at 
the toes, which has been productive of no more than mild 
incomplete paralysis of the sciatic nerve.

9.  For the initial rating appeal period from June 18, 2005, 
the Veteran's service-connected diabetic peripheral 
neuropathy of the left lower extremity has been manifested by 
restless leg syndrome, a burning sensation in the foot, 
decreased pinprick sensation and decreased vibration sense at 
the toes, which has been productive of no more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Malignant melanoma of the left arm and a lentiginous 
compound nevus on the chest were not incurred in or 
aggravated by the Veteran's active service, and are not 
proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

2.  The Veteran's hypertension is aggravated by his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310(a) (2009).

3.  The Veteran's obstructive sleep apnea is aggravated by 
his service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310(a) 
(2009).

4.  The appeal for service connection for restless leg 
syndrome is without legal merit.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.14 (2009).

5.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2009).

6.  The criteria for a separate compensable rating for 
nonproliferative diabetic retinopathy of the left eye and 
bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.79, DC 6006 (2009).

7.  The criteria for a separate compensable disability rating 
for service-connected erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.115b, DC 7522 (2009).

8.  The criteria for separate initial rating of 10 percent, 
but no higher for any period, for peripheral neuropathy of 
the right lower extremity have been for the period from June 
18, 2005.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, DCs 8520, 8620, 8621 
(2009). 
 
9.  The criteria for separate initial rating of 10 percent, 
but no higher for any period, for peripheral neuropathy of 
the left lower extremity have been for the period from June 
18, 2005.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520, 8620, 8621 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claims for service connection for the 
residuals of the removal of skin lesions and restless leg 
syndrome, notice was provided to the Veteran in October and 
December 2003, prior to the initial adjudication of his 
claims in February 2004.  The content of the notice letter 
fully complies with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was not provided with the Dingess elements of VCAA 
notice.  However, given the denial of the claims, any 
questions as to a disability rating or effective date are 
moot regarding these issues.  The Veteran has not been 
prejudiced by VA's failure to provide notice earlier on these 
elements of his claims.  Furthermore, the Veteran was told it 
was his responsibility to support the claims with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims folder.  
VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon, 20 Vet. App. 79.  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon at 83.  The threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran was not provided with an examination with respect 
to his claim for service connection for the residuals of the 
removal of his skin lesions.  However, his service treatment 
records do not show complaints of or treatment for skin 
problems.  Additionally, he has not been diagnosed with a 
skin disorder that has been shown to have a positive 
association with exposure to herbicide agents.  As there is 
no evidence of a skin disorder in service, and there is no 
probative evidence that his skin lesions may be associated 
with his active service, including as a result of exposure to 
herbicide agents, the facts of this case do not meet the 
criteria to warrant a VA examination.  See McLendon; see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Veteran also was not provided with an examination with 
respect to his claim of service connection for his restless 
leg syndrome.  However, given that the Board has determined 
that the Veteran's restless leg syndrome is a manifestation 
of his service-connected diabetic peripheral neuropathy, and 
is therefore denying the claim for service connection as 
moot, the Board finds that, because the Veteran was afforded 
a VA examination for his diabetic neuropathy, the failure to 
provide an examination related to the service connection 
claim was not prejudicial.

With respect to the claims for service connection for 
hypertension and sleep apnea, secondary to service-connected 
diabetes mellitus, further assistance or notice is not 
required under the VCAA.  The Board is fully granting the 
claims and they are substantiated.

The Veteran's claim for a higher initial rating than 20 
percent for diabetes mellitus arises from his disagreement 
with the initial rating assigned following the grant of 
service connection.  Once a claim is granted it is 
substantiated and additional notice is not required.  Thus, 
any defect in the notice with respect to this claim is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As to VA's duty to assist the Veteran with his claim for a 
higher initial rating, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the 
claims folder.  In addition, the Veteran has been afforded 
multiple examinations with respect to this claim.  38 
U.S.C.A. § 5103A.  The associated reports of examination are 
thorough, and are consistent with the clinical evidence of 
record.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2009), or 
38 C.F.R. § 3.159 (2009).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including malignant tumors and cardiovascular-renal 
disease, such as hypertension, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The 
Veteran's obstructive sleep apnea is not a disorder for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  "Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

Service Connection for Malignant Melanoma and Nevus 

The Veteran contends that he developed a malignant melanoma 
on his left arm and a lentiginous compound nevus on his chest 
as a result of exposure to herbicide agents in service.  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran in this case served on 
active duty in Vietnam during the applicable time period.  
Thus, the Veteran in this case will be afforded the 
presumption of exposure to Agent Orange.  However, the 
Veteran has not been diagnosed with a skin disorder that has 
been shown to have a positive association with exposure to 
herbicides.  Thus, in the absence of any medical evidence 
relating his skin lesions to exposure to herbicide agents, 
service connection as secondary to exposure to herbicide 
agents is not warranted.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  In this case, there is no such medical evidence 
linking the Veteran's skin lesions to exposure to herbicide 
agents.  Accordingly, service connection for the residuals of 
the removal of the skin lesions as secondary to exposure to 
herbicide agents is not warranted.  The Board thus turns to 
the merits of the Veteran's claim on alternate bases.

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of any skin disorders.  
The Board thus finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of the 
residuals of the removal of his skin lesions.  38 C.F.R. § 
3.303(b).  The Veteran asserts that his skin lesions were 
present for many years before he sought treatment.  He does 
not, however, contend that they were present either in 
service or shortly after his separation from service.  The 
first post-service clinical evidence of treatment for skin 
problems is dated in September 1998.  The Veteran was 
referred by his primary care physician for evaluation of a 
changing lesion on his left arm.  The Veteran stated that the 
reddish dark spot on his left arm had been present for many 
years.  He initially had thought that the lesion was a blood 
blister.  The lesion occasionally swelled, and recently, he 
had noticed that it had increased in size and had changed 
colors.  He denied a past history of skin cancer or melanoma.  

Physical examination revealed a 7 X 8 mm, asymmetrical, 
irregularly pigmented lesion on the lateral aspect of the 
left upper arm.  The lesion was characterized by various 
irregular aggregates of a darker pigment and a raised, 
erythematous zone at the periphery.  There were no 
hypopigmented areas noted.  The skin examination was 
otherwise normal.  The lesion was excised.  Biopsy confirmed 
malignant melanoma.  A chest X-ray and blood work were 
normal.  

On follow up evaluation in October 1998, the Veteran stated 
that the scar had healed well, although he continued to 
experience occasional numbness in the area of the excision.  
He otherwise had no complaints.

Physical examination revealed a well-healed scar in the area 
of the excision.  There was no evidence of a recurrence of 
the lesion in that area.  Skin examination otherwise revealed 
a very dark, asymmetrical 4 X 7 mm hyperpigmented macule.  
The assessment of the skin lesion on the chest was dysplastic 
nevus versus atypical junctional nevus.  Given the Veteran's 
history of melanoma, it was recommended that the lesion be 
excised.  

In February 1999, the skin lesion on the Veteran's chest was 
excised.  Biopsy resulted in a diagnosis of lentiginous 
compound nevus.  

Subsequent clinical records dated to December 2009 show that 
the Veteran had a history of malignant melanoma, without 
recurrence.  He has not had any additional skin lesions 
removed since February 1999.  At no time did any treatment 
provider relate his skin lesions to his period of active 
service, including exposure to herbicide agents.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this case, there is no probative 
evidence establishing a medical nexus between military 
service and the Veteran's skin lesions.   Thus, service 
connection for the residuals of the removal of the lesions is 
not warranted.

While the Veteran is competent to testify that his skin 
lesions were present for many years before he sought 
treatment for the lesions, he is not competent to diagnose 
the lesions as related to exposure to herbicide agents.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d. 
1331 (Fed. Cir. 2006) (lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself).  Similarly, the Veteran is not 
competent to provide either a diagnosis or the medical nexus, 
and a medical professional has not related his skin lesions 
to his active service, including his presumed exposure to 
herbicide agents.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau, 492 F.3d 1372.

In sum, the weight of the evidence shows that the Veteran's 
malignant melanoma of the left arm and lentiginous compound 
nevus on the chest first manifested many years after his 
period of active service and is not related to service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim for service connection for the residuals 
of the removal of malignant melanoma from the left arm, and a 
lentiginous compound nevus from the chest, the claim must be 
denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Service Connection for Hypertension

The Veteran contends that, although he was diagnosed with 
hypertension many years before he was diagnosed with diabetes 
mellitus, he is entitled to service connection for 
hypertension because his hypertension, at the very least, has 
been aggravated by his diabetes mellitus.

The Veteran's service treatment records are negative for any 
diagnosis or treatment of hypertension.  On examination prior 
to service separation, no cardiovascular abnormality, 
including hypertension, was found.  As the Veteran did not 
receive any treatment for any cardiovascular complaints, and 
no abnormality was noted on separation, the Board finds that 
the weight of the evidence establishes no chronicity of 
symptomatology of hypertension in this case.  38 C.F.R. § 
3.303 (2009).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The Veteran was 
reportedly diagnosed with hypertension a few years after his 
separation from service.  The record of his initial diagnosis 
is not of record.  Clinical records dated in March 1982, 
however, show that the Veteran reported a history of 
hypertension for which he had been prescribed medication.  
Subsequent records dated to December 2009 show continued 
treatment for hypertension, which was generally felt to be 
under poor control.

The Veteran was initially diagnosed with diabetes mellitus in 
January 2002.  Records dated prior to January 2002, however, 
show that the Veteran was felt to have metabolic syndrome 
prior to being formally diagnosed with diabetes mellitus in 
January 2002.

On VA examination in December 2003, the Veteran reported that 
he had been hypertensive for the past 25 years.  He stated 
that at the present time, neither the medication prescribed 
for his hypertension, nor the hypertension itself, caused him 
any problems.  His blood pressure was read three times, with 
the following results:  175/107 mmHg, 161/100 mmHg, and 
168/102 mmHg.  The diagnosis was essential hypertension, 
well-controlled and not related to his diabetes.  The 
examiner noted that while the triad of diabetes mellitus, 
obesity, and hypertension were all closely interrelated, and 
affected one another, the Veteran had had hypertension for 25 
years.

A February 2005 statement from the Veteran's private 
physician shows that the Veteran's hypertension was felt to 
be related to his diabetes mellitus.

The Veteran next underwent VA examination in June 2005.  At 
that time, the Veteran reported a 30-year history of 
hypertension.  His blood pressure at the time of the 
examination measured 164/86 mmHg.  The examiner did not offer 
an opinion as to whether the Veteran's hypertension was in 
any way related to his diabetes mellitus.

The Veteran again underwent VA examination in June 2007.  The 
Veteran at that time stated that he had been diagnosed with 
hypertension in 1972 or 1973, and that he had been on 
medication for treatment of hypertension ever since.  He 
described no problems or symptoms related to his high blood 
pressure.  His blood pressure was read three times, with the 
following results:  139/82 mmHg, 111/74 mmHg, and 111/75 
mmHg.  The diagnosis was essential hypertension.  The 
examiner noted that the Veteran met the criteria for 
metabolic syndrome, and that metabolic syndrome was 
manifested, among other things, by hypertension.  Because the 
Veteran met the criteria for metabolic syndrome before he was 
diagnosed with diabetes mellitus, the examiner opined that it 
was at least as likely as not that his diabetes mellitus had 
increased the severity of his hypertension.  The examiner was 
unable to precisely state the degree to which the 
hypertension had been aggravated, due to difficulty in 
establishing a baseline.

The Veteran underwent VA examination for a final time in May 
2008.  His blood pressure was read three times, with the 
following results:  133/93 mmHg, 140/90 mmHg, and 130/80 
mmHg.  The examiner opined that although hypertension was 
diagnosed many years prior to the diagnosis of diabetes 
mellitus, a review of the medical records indicated that the 
Veteran had had increased difficulty with blood pressure 
control in the years just prior to his formal diagnosis of 
diabetes mellitus, and since that time, had required several 
upward adjustments in antihypertensive medications.  Thus, it 
appeared that the hypertension had been aggravated as a 
result of the diabetes mellitus.  The examiner additionally 
noted that the metabolic abnormalities that precede the 
diagnosis of overt diabetes mellitus will cause hypertension 
through a variety of mechanisms and that these mechanisms 
will persist through the course of the disease.  The examiner 
then stated that it was not possible, without resorting to 
speculation, to apportion the cause of the hypertension to 
diabetes versus any other etiology.

Here, the first post-service clinical evidence related to the 
Veteran's hypertension is dated in March 1982, 10 years after 
his separation from service.  He is accordingly not entitled 
to service connection on a presumptive basis.  However, the 
Veteran does not contend that his hypertension is a result of 
his active service, but rather that it is related to his 
service-connected diabetes mellitus.  Specifically, he 
contends that his diabetes mellitus has aggravated his 
hypertension.

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
such cases, however, only the portion attributable to the 
service-connected condition will qualify for compensation.  
In this case, both the June 2007 and May 2008 examiners 
determined that it was as likely as not that the Veteran's 
hypertension was aggravated by his service-connected diabetes 
mellitus.  Both examiners provided detailed rationales for 
these opinions, indicating that metabolic syndrome that 
existed prior to the formal diagnosis of diabetes mellitus 
had increased the severity of the hypertension, as supported 
by clinical records showing that the dosage of the medication 
prescribed for hypertension had to be increased on numerous 
occasions in the years immediately preceding and after the 
diagnosis of diabetes mellitus.

In considering these opinions, along with the other opinions 
of record, the Board finds it at least as likely as not that 
the Veteran's hypertension is aggravated by his service-
connected diabetes mellitus.  As such, the Board concludes 
that the Veteran's claim for entitlement to service 
connection for hypertension, as secondary to his service-
connected diabetes mellitus, is warranted.  Hanson v. 
Derwinski, 
1 Vet. App. 512 (1991).

Service Connection for Obstructive Sleep Apnea

The Veteran contends that, although he was diagnosed with 
obstructive sleep apnea many years before he was diagnosed 
with diabetes mellitus, he is entitled to service connection 
for obstructive sleep apnea because his obstructive sleep 
apnea, at the very least, has been aggravated by his diabetes 
mellitus.

The Veteran's service treatment records are negative for any 
diagnosis or treatment of obstructive sleep apnea.  On 
examination prior to service separation, the Veteran did not 
complain of symptoms consistent with obstructive sleep apnea, 
and no such diagnosis was made.  As the Veteran did not 
receive any treatment for any obstructive sleep apnea in 
service, and no abnormality was noted on separation, the 
Board finds that the weight of the evidence does not 
establish chronicity of symptoms in service in this case.  
38 C.F.R. § 3.303.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
obstructive sleep apnea.  38 C.F.R. § 3.303(b).  The record 
reflects that the Veteran was referred for an initial sleep 
evaluation in March 1996.  He reported a history of snoring 
loudly in all positions, and stated that he had been observed 
to have apneas lasting 15 seconds or longer.  He experienced 
some daytime tiredness but was not actually falling asleep 
unintended.  He stated that he went to bed around 10:00 p.m. 
and got up at 5:45 a.m.  He reportedly had no problems first 
getting up in the morning.  The Veteran's past medical 
history was significant for a history of hypertension and 
being overweight.  Sleep apnea was felt to be quite likely. 

A May 1996 sleep study revealed very severe obstructive sleep 
apnea, causing serious oxygen desaturations, cardiac 
dysrhythmias, and severely disturbed sleep.  Treatment with a 
CPAP machine was determined to be of absolute medical 
necessity due to the serious health risks associated with the 
severity of his obstructive sleep apnea.  Subsequent records 
show continued assessments of and treatment for obstructive 
sleep apnea.  

The Veteran underwent VA examination for obstructive sleep 
apnea, as possibly secondary to diabetes mellitus, in June 
2007.  At the time of the examination, the Veteran stated 
that he had been using a CPAP machine since he was initially 
diagnosed with sleep apnea, approximately 15 years ago.  His 
current symptoms included some daytime somnolence and 
fatigue, but improved as compared to how he had felt prior to 
beginning to use the CPAP machine.  

The examiner reviewed the Veteran's claims file and other 
medical texts concerning the relationship between sleep apnea 
and diabetes mellitus.  The examiner noted that the risk 
factors for developing sleep apnea included obesity and/or 
certain upper airway abnormalities.  Rare causes of sleep 
apnea included hypothyroidism, acromegaly, and amyloidosis.  
Diabetes mellitus was not listed as a cause.  However, the 
Veteran met the criteria for a diagnosis of metabolic 
syndrome associated with diabetes mellitus, which was known 
to contribute to obesity.  The Veteran had developed sleep 
apnea long before he was diagnosed with diabetes mellitus.  
Because there were so many factors causing and effecting 
obesity, the examiner opined that he was unable to resolve 
without resorting to speculation whether the Veteran had any 
worsening of sleep apnea as a result of his diabetes 
mellitus.

In a June 2007 statement, the Veteran's private physician 
related his obstructive sleep apnea to his diabetes mellitus.  
Specifically, the physician stated that it was at least as 
likely as not that the Veteran's current sleep apnea was 
proximately due to or the result of, or had been increased in 
severity as a result of his diabetes mellitus.  The physician 
reasoned that the diabetes mellitus had contributed to weight 
gain, which had contributed to the obstructive sleep apnea.

As noted above, a causal link is not required for service 
connection on a secondary basis.  A showing that the service-
connected disability aggravates the condition at issue will 
also satisfy the requirements for service connection on a 
secondary basis.  Allen, 7 Vet. App. 439.  In such cases, 
however, only the portion attributable to the service-
connected condition will qualify for compensation.  In this 
case, the June 2007 VA examiner essentially opined that the 
Veteran's obstructive sleep apnea could be related to his 
diabetes mellitus, as a result of weight gain associated with 
diabetes mellitus, but that because there were so many 
factors influencing the development of obesity, a definitive 
relationship could not be made without resort to speculation.  
This tentative opinion, together with the more definitive 
private opinion relating the sleep apnea to weight gain 
associated with diabetes mellitus, tends to support the 
Veteran's claim of aggravation.  Significantly, there is no 
probative evidence to the contrary.

Resolving all doubt in favor of the Veteran, as is required 
by law, the Board finds that the Veteran's obstructive sleep 
apnea is aggravated by his service-connected diabetes 
mellitus.  As such, the Board concludes that the Veteran's 
claim for entitlement to service connection for obstructive 
sleep apnea, as secondary to his service-connected diabetes 
mellitus, is warranted.  Hanson v. Derwinski, 1 Vet. App. 512 
(1991).

Service Connection for Restless Leg Syndrome

The Veteran contends that he is entitled to service 
connection for restless leg syndrome, secondary to his 
service-connected diabetes mellitus.  He does not contend 
that he first developed restless leg syndrome in service, but 
that he later developed leg syndrome as a result of his 
service-related diabetes mellitus.

The Veteran's service treatment records are negative for any 
evidence of restless leg syndrome.  As there is no evidence 
of restless leg syndrome in service, the Board finds that 
restless leg syndrome did not manifest during service.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
skin ulcer.  38 C.F.R. § 3.303(b).  The first record of any 
complaint regarding restless leg syndrome is dated in March 
1996.  A May 1996 sleep study revealed moderately severe 
restless legs and periodic limb movements.  A March 1999 
study confirmed his diagnosis of moderately severe restless 
legs and periodic limb movements.  Subsequent records show 
continued complaints of and treatment for restless leg 
syndrome.  

A June 2007 statement from the Veteran's private physician 
indicated that his restless leg syndrome was felt to be a 
probable component of mild diabetic neuropathy.  At no time 
did any treating clinician otherwise relate the restless leg 
syndrome to any other aspect of the Veteran's active service.

To the extent that the Veteran's restless leg syndrome has 
been determined to be a component of his diabetic peripheral 
neuropathy (each lower extremity is rated 10 percent 
disabling), and therefore related to his service-connected 
diabetes mellitus, because the Veteran is already service-
connected for diabetic peripheral neuropathy, service 
connection for restless leg syndrome secondary to diabetes 
mellitus, including diabetic peripheral neuropathy, is 
rendered moot.  The Veteran's restless leg syndrome is a 
manifestation of the already service-connected diabetic 
peripheral neuropathy, rather than a separate and distinct 
secondary disability.  To grant service connection and rate 
restless leg syndrome as a separate disability would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  For this reason, the Veteran 
is not eligible for service connection for restless leg 
syndrome on a secondary basis.  

There is no probative evidence otherwise demonstrating that 
the Veteran's restless leg syndrome is related to his active 
service.  Accordingly, service connection on a direct basis 
is not warranted.  Even if there was such evidence, however, 
because the symptoms related to his restless leg syndrome are 
considered in determining the appropriate disability rating 
for his diabetic peripheral neuropathy, a separate 
compensable rating for restless leg syndrome would amount to 
impermissible pyramiding.  38 C.F.R. § 4.14.

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that the 
claim for service connection for restless leg syndrome must 
be denied as moot, given that the restless leg syndrome has 
been determined to be a manifestation of the Veteran's 
already service-connected diabetic peripheral neuropathy of 
the lower extremities. 

Rating Criteria

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Initial Rating for Diabetes Mellitus

The Veteran's diabetes mellitus was initially rated 20 
percent disabling under Diagnostic Code 7913 from September 
2003.  The 20 percent initial disability rating for diabetes 
mellitus was based on evidence showing oral hypoglycemic 
agents and a restricted diet were required.  

The Veteran's diabetic complications have been separately 
rated.  These include a 0 percent rating for erectile 
dysfunction assigned under Diagnostic Code 7522 (from 
September 2003).  During the appeal of the initial rating for 
diabetes mellitus, 0 percent ratings were assigned under 
Diagnostic Code 8520 for peripheral neuropathy of the right 
and left lower extremities prior to May 2, 2008, and as 10 
percent disabling for the period since May 2, 2008.  A 0 
percent rating under Diagnostic Code 6099-6006 was also 
assigned for nonproliferative diabetic retinopathy of the 
left eye and bilateral cataracts (from February 2004). 

Diagnostic Code 7913 provides for a 20 percent rating where 
the diabetes mellitus requires insulin and a restricted diet, 
or an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2009).

The Veteran was diagnosed with diabetes mellitus in January 
2002.  Since that time, he has been advised to follow a 
restricted diet for control of his diabetes mellitus.  This 
diet consists of restricted calories and a low fat regimen.  
According to VA and private examiners, the Veteran's diabetes 
mellitus is under good control.  

The Veteran has also been prescribed oral hypoglycemic agents 
to control his diabetes mellitus since the initial diagnosis.  
His dosages have increased periodically since the initial 
prescription.  He has not been prescribed insulin injections 
as a part of his control regimen.

In addressing the third criterion for a higher rating of 40 
percent under Diagnostic Code 7913, there is no evidence in 
this case that the Veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  
See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining 
"regulation of activities," as used by VA in Diagnostic 
Code 7913).  Clinical records dated from January 2002 to 
December 2009 show that the Veteran consistently has been 
advised to exercise in order to both mediate his weight and 
control his diabetes.  These records also show that the 
Veteran has been able to lose a considerable amount of weight 
as a result of exercise.  He continues, however, to struggle 
with his weight.  On VA examination in December 2003, the 
Veteran stated that his activities were not restricted by his 
diabetes mellitus.  On VA examination in June 2005, the 
Veteran noted that he had gained approximately 60 pounds over 
the last three years.  He stated that his diabetes mellitus 
affected him in that he felt more fatigued than he had 
previously.  On VA examination in May 2008, the examiner 
noted that the Veteran was not restricted in his ability to 
perform strenuous activities.  Lastly, in January 2010 
testimony before the Board, the Veteran acknowledged that he 
had been advised by his physicians to exercise, without 
restriction.

In order to meet the criteria for a higher rating of 40 
percent, the Veteran must have been told that he should avoid 
any strenuous occupational or recreational activities.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (emphasis added).  
The available evidence does not indicate that the Veteran has 
been prescribed or advised to avoid strenuous occupational 
and recreational activities, as is required in order to merit 
a higher rating of 40 percent.  The fact that the Veteran has 
been advised that he should exercise, in the absence of 
specified medical guidelines for that exercise, does not meet 
the criterion requiring regulation of activity so as to 
warrant a 40 percent evaluation under Diagnostic Code 7913.

While the Veteran has been prescribed a restricted diet and 
oral hypoglycemic agents in effort to control his diabetes, 
he has not been prescribed insulin or limited physical 
activity or advised to avoid recreational activities.  The 
Veteran therefore does not meet the criteria for a higher 
rating of 40 percent for any period of initial rating appeal.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  As the 
preponderance of the evidence is against the claim for a 
higher initial rating than 20 percent for diabetes mellitus, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  

Rating Noncompensable Diabetic Complications

Because the Veteran has generally disagreed with the initial 
rating for diabetes mellitus, his disagreement is broad 
enough to include the question of ratings for diabetic 
complications.  The Board has considered whether the 
Veteran's diabetic complications warrant higher ratings.  

Retinopathy

Turning to the Veteran's nonproliferative diabetic 
retinopathy of the left eye and bilateral cataracts, the 
Board notes that the Rating Schedule does not contain a 
specific diagnostic code for diabetic retinopathy.  However, 
where an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2009).  

In this case, the Board finds that 38 C.F.R. § 4.84, DC 6006, 
which pertains to retinitis, is the most closely analogous 
diagnostic code.  Under the provisions of DCs 6000 through 
6009, diseases of the eye, in chronic form, are to be rated 
from 10 percent to 100 percent disabling for impairment of 
visual acuity or loss of field of vision, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000 - 
6009.  

On review of the determinative findings of record, the 
evidence does not support the assignment of a compensable 
rating for diabetic retinopathy of the left eye with 
bilateral cataracts.  VA treatment records show that the 
Veteran was initially diagnosed with "very mild" 
nonproliferative diabetic retinopathy of the left eye and 
bilateral cataracts in February 2004.  There was no 
impairment of visual acuity attributable to the diagnoses, or 
of field loss.  On each subsequent eye examination, the 
Veteran's visual acuity was shown to be correctable to 20/20, 
and no worse than 20/30, uncorrected, bilaterally.  More 
significantly, no subsequent eye examination revealed 
nonproliferative diabetic retinopathy or cataracts of either 
eye.  While the Veteran was noted to have correctable 
refractive error, he was consistently noted to have "well 
controlled diabetes mellitus without retinopathy, 
bilaterally."

On VA examination in June 2005, the Veteran stated that he 
had recently undergone a diabetic eye examination and had 
been informed that "everything was normal."  Retinopathy 
was not diagnosed at the time of the VA examination.  On VA 
examination in May 2008, the Veteran's visual acuity was 
determined to be normal.  No cataracts were found to be 
present.  Retinopathy was not diagnosed.

Based on the evidence above, i.e. corrected visual acuity of 
20/20, bilaterally, and uncorrected visual acuity of 20/30 
bilaterally, with no visual field loss, the Veteran is not 
entitled to a compensable rating under 38 C.F.R. § 4.84, 
Table V, Ratings for Central Visual Acuity Impairment.  
Accordingly, the evidence does not support a separate 
compensable rating based on decreased visual acuity.  

Erectile Dysfunction

On the question of whether a compensable rating is warranted 
for the diabetic complication of erectile dysfunction, the 
Veteran's erectile dysfunction is rated noncompensably 
disabling under Diagnostic Code 7522, which pertains to 
deformity of the penis with loss of erectile power.  While 
the Veteran has not specifically been diagnosed with that 
disability, it is permissible to rate a diagnosed condition 
that does not match any of the diagnostic codes contained in 
the rating schedule under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2009).

The RO rated his erectile dysfunction, by analogy, under DC 
7522.  While no diagnostic code specifically addresses the 
diagnosis of erectile dysfunction, DC 7522 does address loss 
of erectile power, which is precisely the symptomatology 
described by the Veteran.  Moreover, that is the only 
diagnostic code that specifically addresses erectile 
function.  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  
Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the 
Board will proceed with an analysis of the Veteran's 
disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

The Veteran initially complained of erectile dysfunction in 
February 2000.  He was prescribed a trial of Viagra.  Records 
dated in November 2000 show that he reported improvement in 
erectile dysfunction.  Subsequent records dated to December 
2009 show that the Veteran continued to complain of 
difficulty with erectile dysfunction, for which a variety of 
different medications were tried.  

On VA examination in June 2005, the Veteran stated that he 
was using Viagra for erectile dysfunction, and that the 
Viagra helped.  He was diagnosed with impotence secondary to 
diabetes mellitus.  Physical examination, however, was not 
conducted.  On VA examination in May 2008, the Veteran stated 
that he had erectile dysfunction for which he took oral 
medication.  He estimated that the medication enabled vaginal 
penetration more than half of the time.  He was diagnosed 
with erectile dysfunction secondary to diabetes mellitus.  
Physical examination, however, was not conducted.

The Veteran underwent VA genitourinary examination in 
September 2009.  At the time of the examination, the Veteran 
stated that the medication he was currently taking for his 
erectile dysfunction was not effective.  He reported that he 
had taken some of the medication two weeks prior to the 
examination and that he had been unable to have intercourse.  
He described experiencing "bending" of the penis when 
attempting intercourse.  His erectile dysfunction had 
reportedly gotten worse over the years.

Physical examination in September 2009 revealed retraction of 
the penis, with the shaft not visible; only the most distal 
part was visible.  The examiner noted that the Veteran might 
have Peyronie's disease, which resulted in deviation of the 
erect penis, but also noted that there were no records to 
substantiate such diagnosis.  The cause of Peyronie's 
disease, however, was unknown.

In this case, the Veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity related to his diabetes mellitus has been 
shown, the Veteran is not entitled to a compensable rating.  
38 C.F.R. § 4.20.  While the September 2009 examiner noted 
that the Veteran might have Peyronie's disease, which 
resulted in the deviation of an erect penis, he did not 
diagnose the Veteran with such disorder, as the diagnosis was 
not substantiated by the Veteran's treatment records.  Even 
had he been diagnosed with Peyronie's disease, however, the 
etiology or cause of Peyronie's disease is not known, and 
therefore cannot be attributed to his diabetes mellitus.



Initial Ratings for Neuropathy of the Lower Extremities

The Board now turns to whether the Veteran is entitled to 
higher initial ratings based upon the complications 
associated with diabetes mellitus.  The Veteran's diabetic 
neuropathy of right and left lower extremities was initially 
rated as 0 percent disabling under Diagnostic Code 8520 for 
the initial rating period prior to May 2, 2008, and as 10 
percent disabling for the period since May 2, 2008.  
Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, DC 8520.  

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  Disability ratings of 10 percent, 20 percent and 
40 percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 and 8720 address the criteria for 
evaluating neuritis and neuralgia of the sciatic nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2009).

After a review of the evidence, the Board finds that, for the 
initial rating appeal period from June 18, 2005, the 
Veteran's service-connected diabetic peripheral neuropathy of 
the right and left lower extremity has been manifested by 
restless leg syndrome, a burning sensation in the foot, 
decreased pinprick sensation and decreased vibration sense at 
the toes, which has been productive of no more than mild 
incomplete paralysis of the sciatic nerve.  Such 
symptomatology meets the criteria for a 10 percent initial 
disability rating for the entire initial rating period from 
June 18, 2005.  

Clinical records dated from March 1996 to May 2, 2008 do not 
show symptoms or assessments of pain or loss of sensation in 
the lower extremities.  Examination of the lower extremities 
consistently revealed intact sensation; however, they show 
that the Veteran complained of restless leg syndrome, 
beginning in March 1996.  A May 1996 sleep study revealed 
moderately severe restless legs and periodic limb movements.  
A March 1999 study confirmed his diagnosis of moderately 
severe restless legs and periodic limb movements.  A June 
2007 statement from the Veteran's private physician indicated 
that his restless leg syndrome was felt to be a probable 
component of mild diabetic neuropathy.

On VA examination in December 2003, the Veteran did not 
complain of any symptoms consistent with diabetic neuropathy.  
Neurologic testing showed that the Veteran was sensitive to 
the nylon line in all of his extremities and that he had 
temperature discrimination, vibratory sense, and position 
sense in all of his extremities.

On VA examination in June 2005, the Veteran complained of 
occasional numbness in his toe.  Neurologic testing revealed 
sensation that was intact to light touch, throughout.  He was 
diagnosed with peripheral neuropathy, secondary to diabetes 
mellitus.

On VA examination on May 2, 2008, the Veteran complained of a 
burning sensation and loss of sensation in his toes.  
Examination revealed marked loss of vibratory sense and 
diminished pain sensation in the toes of both feet.  Deep 
tendon reflexes were intact.  The diagnosis was bilateral 
incomplete paralysis of the sciatic nerve, mild, secondary to 
diabetes mellitus.

Clinical records dated from May 2, 2008, to December 2009 do 
not demonstrate complaints or findings related to peripheral 
neuropathy of the lower extremities.

The findings in the medical records dating from March 1996 to 
December 2009 support a conclusion that, although the Veteran 
did not experience burning and numbness associated with 
diabetic neuropathy in both the right and left lower 
extremities until later, he experienced restless leg 
syndrome, which has been determined to be a manifestation of 
his neuropathy, throughout the entire pendency of the initial 
rating appeal.  For these reasons, the Board finds that the 
criteria for separate initial rating of 10 percent, but no 
higher for any period, for peripheral neuropathy of the right 
and left lower extremities, have been for the period from 
June 18, 2005.  A separate 10 percent rating for diabetic 
peripheral neuropathy of both the right and left lower 
extremities, for the period from June 18, 2005 to May 2, 
2008, is warranted.  

The Board also concludes that the evidence does not 
demonstrate that the Veteran's diabetic neuropathy of the 
right and left lower extremities approximates moderate 
incomplete neuritis, or neuralgia, such that a higher 
evaluation would be warranted under Diagnostic Code 8620 or 
Diagnostic Code 8720.  The evidence demonstrates that the 
Veteran has mildly decreased sensation but no other 
neurologic abnormalities in his lower extremities.  

There is no evidence of decreased strength or muscle atrophy.  
The Board finds that the Veteran's lower extremity diabetic 
neuropathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that a 
rating in excess of 10 percent is not warranted for either 
extremity.  The Board finds no evidence of organic changes, 
such as muscle atrophy or trophic changes, that would warrant 
a higher rating than 10 percent or demonstrate more than a 
mild degree of incomplete paralysis of the sciatic nerve.  
Accordingly, the Board finds that the Veteran's diabetic 
neuropathy of the lower extremities at most approximates mild 
incomplete neuritis, or neuralgia of the sciatic nerve, as 
contemplated by these Diagnostic Codes 8620, 8720.  38 C.F.R. 
§ 4.124a. 

Extraschedular Consideration

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected 
diabetes mellitus manifests with the need for a restricted 
diet and daily hypoglycemic agents.  As discussed in the 
preceding section, these manifestations are contemplated by 
the rating criteria.  Hence, the criteria for referral for 
consideration of an extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected diabetes mellitus has not 
warranted more than a 20 percent disability rating at any 
time during the pendency of the appeal.  Additionally, the 
Board concludes that the Veteran has been entitled to 
separate 10 
percent ratings, but no more, for bilateral lower extremity 
neuropathy, throughout 


the pendency of the appeal.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the residuals of the removal of 
malignant melanoma from the left arm, and a lentiginous 
compound nevus from the chest, claimed as skin cancer, 
secondary to exposure to herbicide agents, is denied.

Service connection for hypertension, as secondary to diabetes 
mellitus, is granted.

The appeal for service connection for obstructive sleep 
apnea, as secondary to diabetes mellitus, is granted.

The appeal for service connection for restless leg syndrome, 
to include as secondary to diabetes mellitus, having been 
rendered moot, is denied.

An initial rating higher than 20 percent for diabetes 
mellitus is denied.  

A separate 10 percent rating for diabetic peripheral 
neuropathy of the right lower extremity, for the period from 
June 18, 2005 to May 2, 2008, is granted.

A separate 10 percent rating for diabetic peripheral 
neuropathy of the left lower extremity, for the period from 
June 18, 2005 to May 2, 2008, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


